Case 0:15-cv-62688-RS Document 327 Entered on FLSD Docket 06/17/2021 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No.: 15-CV-62688-SMITH/VALLE

  FLORIDIANS FOR SOLAR CHOICE,
  INC., a Florida not for Profit corporation,

         Plaintiff,
  v.

  PCI CONSULTANTS, INC. and ANGELO
  PAPARELLA, individually,

         Defendants.
  and

  AAP HOLDING COMPANY, INC., a Delaware
  Corporation, BH-AP PETITIONING PARTNERS,
  LLC, a Delaware limited liability company, and
  ANGELO PAPARELLA,

        Defendants.
  _________________________________________/

  SOLAR PARTIES’ MOTION FOR A CASE MANAGEMENT CONFERENCE/STATUS
                  CONFERENCE BEFORE JUDGE SMITH
          Plaintiff Floridians for Solar Choice, Inc. (“FSC”) and Arbitration Claimant Southern

   Alliance for Clean Energy, Inc. (“SACE”) (collectively, the “Solar Parties”), through

   undersigned counsel, respectfully move for a case management conference/status conference

   before Judge Smith and state:

         1.      Solar Parties moved to commence these proceedings supplementary on April 23,

  2019 (ECF No. [86]) to enforce a judgment entered on September 18, 2018 (ECF No. [50]) by the

  Hon. Beth Bloom for over $2 million, based on an arbitration award against PCI Consultants, Inc.

         2.      This Court subsequently instituted these Proceedings Supplementary and

  impleaded Defendants Angelo Paparella, AAP Holding Company, Inc. and BH-AP Petitioning

  Partners, LLC. ECF No. [95].

                                                 1
Case 0:15-cv-62688-RS Document 327 Entered on FLSD Docket 06/17/2021 Page 2 of 5




         3.          The operative pleadings are Solar Parties’ Third Amended Supplemental

  Complaint (ECF No. [277]) and Impleaded Defendants’ Answer to Third Amended Supplemental

  Complaint dated November 11, 2020.

         4.          There is also a pending motion to implead 2020 Ballcamp LLC, (ECF No. [309])

  and Plaintiffs intend to file a Fourth Amended Supplemental Complaint adding 2020 Ballcamp,

  LLC, and Solar Parties expect that all of the pleadings, which are at issue as to all of the previously

  implead parties, will be fully closed in short order.

         5.          The Solar Parties request that the Court hold a case management/status conference

  on two matters:

                a.   Defendant Angelo Paparella’s Objections to Magistrate Judge [Valle]’s Rulings

                     on [Plaintiffs’] Motions to Compel Discovery, ECF No. [278] (the “Objections”).

                     Solar Parties filed its Response to Paparella’s Objections (the “Response”) on

                     October 29, 2020.     ECF No [285]. The matter is fully briefed and ripe for

                     determination by the Court.      The conference requested herein would be to

                     ascertain if Court requires any additional information on the issues briefed in the

                     Objections and Response, and to address any questions the Court may have.

                     Pursuant to Judge Magistrate Valle’s paperless Order, ECF No. [292], a stay is in

                     place with respect to the discovery Magistrate Valle ordered Paparella to produce,

                     pending the district court’s resolution of Paparella’s Objections.

                b. To request a scheduling order and trial/final hearing date, as to not only the current

                     Defendants, but also as to 2020 Ballcamp, LLC.

           6.        Accordingly, the Parties request that the case management/status conference

   requested herein be set for as soon as the Court’s calendar permits.



                                                       2
Case 0:15-cv-62688-RS Document 327 Entered on FLSD Docket 06/17/2021 Page 3 of 5




          WHEREFORE, the Solar Parties request that this Court set a case management/status

   conference and any grant such other relief as this Court deems just and proper.

          Respectfully submitted this 17th day of June, 2021.

                 Certificate of Good Faith Conferral Pursuant to L.R. 7.1(a)(3)

         The undersigned, Marshall Adams, Esquire, counsel for Solar Parties, hereby certifies that

  he, along with Amber Ruocco, Esquire and co-counsel Scott Cagan, Esquire all attempted to obtain

  agreement to the relief sought herein. Christian S. Molnar, Esquire, and Tiffany Luu, Esquire,

  counsel for Defendants, were contacted by email on June 7, June 8, and June 9, 2021, and conferred

  with Scott Cagan, Esquire and Amber Ruocco, Esquire by telephone on June 11, 2021. Follow up

  emails were sent on June 16 and 17, 2021. By email dated June 17, 2021, Defendants’ counsel

  advised that they oppose the motion.

                                               LUBELL ROSEN, LLC
                                               Attorneys for Plaintiff FSC and Claimant in
                                               Arbitration SACE
                                               200 South Andrews Avenue, Suite 900
                                               Fort Lauderdale, FL 33301
                                               Telephone: 954-880-9500
                                               Facsimile: 954-755-2993

                                               By:___/s/ Marshall A. Adams
                                                     Marshall A. Adams, Esquire
                                                     Florida Bar No.: 712426
                                                     MAA@LubellRosen.com
                                                     Josh M. Bloom, Esq
                                                     Florida Bar No.: 88559
                                                     JMB@LubellRosen.com
                                                     Amber L. Ruocco, Esq.
                                                     Florida Bar No.: 121669
                                                     ALR@LubellRosen.com
                                                     Secondary emails
                                                     Gary@LubellRosen.com
                                                      And

                                               By:    /s/ Scott L. Cagan
                                                      Scott L. Cagan, Esquire
                                                      Florida Bar No.: 822681

                                                  3
Case 0:15-cv-62688-RS Document 327 Entered on FLSD Docket 06/17/2021 Page 4 of 5




                                                      GRAYROBINSON, P.A.
                                                      401 East Las Olas Blvd., Suite 1000
                                                      Fort Lauderdale, Florida 33301
                                                      Telephone: (954) 761-8111
                                                      Facsimile: (954) 761-8112
                                                      Email: scott.cagan@gray-robinson.com


                                 CERTIFICATE OF SERVICE

         I hereby certify that on June 17, 2021, the foregoing document is being served this day on

  all counsel of record identified on the attached Service List in the manner specified, either via

  transmission of Notice of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.

                                              By:     /s/ Marshall A. Adams
                                                          Marshall A. Adams




                                                 4
Case 0:15-cv-62688-RS Document 327 Entered on FLSD Docket 06/17/2021 Page 5 of 5




                                      SERVICE LIST

  Christian S. Molnar, Esq.
  Tiffany Luu, Esq.
  ARENDSEN CANE MOLNAR, LLP
  315 South Beverly Drive
  Suite 320
  Beverly Hills, California 90212
  cmolnar@arendsenlaw.com
  tluu@arendsenlaw.com

  Romney C. Rogers, Esq.
  Joanne Larosiliere, Esq.
  ROGERS, MORRIS & ZIEGLER LLP
  1401 East Broward Boulevard, Suite 300
  Fort Lauderdale, FL 33301
  rcrogers@rmzlaw.com
  lori@rmzlaw.com
  jlarosiliere@rmzlaw.com
  Counsel for Defendants PCI Consultants, Inc., AAP Holding
  Company, Inc., BH-AP Petitioning Partners, LLC, and Angelo
  Paparella




                                              5
